DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	This office action is responsive to the claims filed 07/13/2020.  The effective filing date of this application is deemed to be 07/13/2020 since the limitations of claims 1, 9, 17 and 25 do not find support in the earlier filed the parent or original non-provisional application or provisional applications).  In particular, the limitation “frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” limitation is not supported in the earlier filed applications (the parent or original non-provisional application or provisional applications). 
Claims 1-32 are pending.

                                         Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 08/07/2020 and 02/24/2021.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 07/13/2020 are acceptable for examination proceedings.

Priority Claims lack Support
5.	Applicant’s claim for the benefit of a prior-filed application is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
6.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional applications). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
7.	The disclosure of the prior-filed application, Application No. 16/122,367, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. [Nowhere in the specification discloses “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” and accordingly, claims 1-32 are not entitled to the benefit of the prior application].
[Note: More information refers to: https://www.uspto.gov/web/offices/pac/mpep/s211.html].




Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification fails to provide the support for antecedent basis of the following amended limitations: 
“MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain”. 
Claimed Subject Matter is not in the specification (the parent or original non-provisional application or provisional applications). 
Nowhere in the specification (the parent or original non-provisional application or provisional applications) specifically discloses “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain”. 
Accordingly, the limitation is not supported by the specification. For the purpose of examination, the examiner will interpret as best understood.
[Note: in view of the parent specification and the provisional applications, the spec only discuss the subject matter related to “subcarrier spacing”, however, not “subcarrier offset”. 
If Applicant is of the opinion that the limitation “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” in the spec (the parent or original non-provisional application or provisional applications), Examiner requests the Applicant to identify the exact location.]

                                 Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain”.
Nowhere in the specification discloses “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain”. 

In view of the specification and the priority applications, no discussion about the limitations wherein “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” has been made throughout the provisional disclosure. More particularly, both the present application and the previous ones fail to disclose “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” as recited in the claim 1.
In view of the above analysis, the instant specification and the previous applications claimed for a priority fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.” See MPEP 
Claims 9, 17 and 25 recite parallel limitations, and thus, rejected for the same reasoning. The rest of the dependent claims are also rejected as being dependency upon the rejected base claims.
 [Note: If Applicant can identify the limitation “MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” in the spec, Examiner requests the Applicant to identify the exact location.
If applicant is of the opinion that the written description of the specification already expressly discloses the corresponding acts perform the claimed function, applicant should clarify the record by “stating on the record what corresponding acts, which are expressly/implicitly/inherently set forth in the written description of the specification, perform the claimed function” ]
For the purpose of examinations, the examiner will interpret the claims as best understood.

Double Patenting
11.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-32 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,715,371 B2). 
Claim
Instant Application No. 16/882,675 (limitations)
Patent No. US 10,715,371 B2 (limitations)
Claim
17
 A user equipment (UE) comprising: at least one transceiver; and at least one processor, wherein the at least one processor is configured to: 
obtain, from a base station, synchronization signal and physical broadcast channel (SS/PBCH) block for master information block (MIB), and obtain, from the base station, system information based on the MIB, wherein the MIB includes: configuration information for indicating a resource block (RB) offset between the SS/PBCH block and a control resource set (CORESET) for the system information in a frequency domain, and frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain.
A user equipment (UE) for control information configuration in a wireless communication system, the UE comprising: a transceiver configured to 
receive, from a base station (BS), a master information block (MIB) over a physical broadcasting channel (PBCH); and a processor operably connected to the transceiver, the processor configured to determine a frequency offset from the received MIB, wherein: 
the frequency offset is determined based on a lowest RE of a synchronization signal/physical broadcast channel (SS/PBCH) block and a lowest RE of control resource set (CORESET) for remaining minimum system information (RMSI), the frequency offset includes a resource block (RB) level frequency offset and a resource element (RE) level frequency offset, the RB level frequency offset is jointly configured, for a combination of a subcarrier spacing (SCS) of the SS/PBCH block and a SCS of the CORESET, using a 




































Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
14.	Claims 1, 2, 5, 9, 10, 13, 17, 18, 21, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2019/0089474 A1-support for the cited paragraphs sporadically through the disclosures of provisional application number. 62/559,368 filed on 09/15/2017), hereinafter “Ly” in view of 3GPP TSG RAN WG1 Meeting 90bis-R1-171050, hereinafter “3GPP’050”.
Regarding claim 1, Ly discloses a method performed by a user equipment (UE) (Figs. 1, 5, 8, 10, control resource set multiplexing), the method comprising: 
obtaining, from a base station (Figs. 1, 5, paragraphs [0038], [0050], a base station may transmit), synchronization signal and physical broadcast channel (SS/PBCH) block (Figs. 1, 5, paragraphs [0038], [0050], system information in a physical broadcast channel (PBCH) of the SS block and other additional system information) for master information block (MIB) (Figs. 1, 5, paragraphs [0038], [0050], PBCH may carry a master information block (MIB) and one or more system information blocks (SIBs) for a given cell); and 
obtaining, from the base station (Figs. 1, 5, paragraphs [0083], [0085], SS block including a PBCH), system information based on the MIB (Figs. 1, 5, paragraphs [0038], [0050], PBCH may carry a master information block (MIB) and one or more system information blocks (SIBs) for a given cell), wherein the MIB includes: 
configuration information (Figs. 1, 5, paragraphs [0083], [0085], coreset configuration indication which indicates a coreset configuration for a coreset that includes control information) for indicating a resource block (RB) offset (Figs. 1, 5, paragraphs [0083], [0085], coreset configuration indication includes a relative position indication which indicates a relative position of the coreset in relation to the SS block ) between the SS/PBCH block (Fig.5, SS Block 210) and a control resource set (CORESET) (Fig.5, CORESET 405) for the system information (Figs. 1, 5, paragraphs [0083], [0085], a center frequency of the SS block is offset from a center frequency of the coreset by an integer number of resources blocks) in a frequency domain (Figs. 1, 5, paragraphs [0083], [0085], frequency division multiplexed).
While Ly implicitly refers to “the MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain”, 3GPP’050 from the same or similar field of endeavor explicitly discloses the MIB (page 2, RMSI delivery) includes: frequency offset information on a subcarrier offset (page 2, offset is in the number of subcarriers) between the SS/PBCH block (page 2, SS/PBCH block numerology) and the CORESET in the frequency domain (page 2, Table 1 - PRB grid for RMSI numerology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MIB includes: frequency offset information on a subcarrier offset between the SS/PBCH block and the CORESET in the frequency domain” as taught by 3GPP’050, in the system of Ly, so that it would provide CORESET and NR-PDSCH for RMSI confined within UE minimum bandwidth for the given frequency band (3GPP’050, page 2).

Regarding claim 2, Ly in view of 3GPP’050 disclose the method according to claim 1.
 3GPP’050 further discloses the configuration information comprises a configuration index indicating a combination of information on a multiplexing pattern (page 3, CORESET configuration for RMSI: mapping pattern for the CORESET or predefined frequency patterns), a number of resource blocks for the CORESET (page 3, CORESET configuration for RMSI: size of the CORESET in terms of PRB), a number of symbols for the CORESET (page 3, CORESET configuration for RMSI: time occasion of CORESET), and the RB offset (page 3, CORESET configuration for RMSI: offsets relative to the center of the SS block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration information comprises a configuration index indicating a combination of information on a (3GPP’050, page 2).

Regarding claim 5, Ly in view of 3GPP’050 disclose the method according to claim 1.
 	3GPP’050 further discloses the subcarrier offset is indicated according to four bits in the MIB (page 2, floating sync is 4 bits assuming the same numerology for SS/PBCH and RMSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the subcarrier offset is indicated according to four bits in the MIB” as taught by 3GPP’050, in the system of Ly, so that it would provide CORESET and NR-PDSCH for RMSI confined within UE minimum bandwidth for the given frequency band (3GPP’050, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the subcarrier offset is indicated according to four bits in the MIB” as taught by 3GPP’050, in the system of Ly, so that it would provide CORESET and NR-PDSCH for RMSI confined within UE minimum bandwidth for the given frequency band (3GPP’050, page 2).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.
s 3, 4, 6, 7, 8, 11, 12, 14, 15, 16, 17, 20, 22, 23, 24, 27, 28, 30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2019/0089474 A1-support for the cited paragraphs sporadically through the disclosures of provisional application number. 62/559,368 filed on 09/15/2017), hereinafter “Ly” in view of 3GPP TSG RAN WG1 Meeting 90bis-R1-171050, hereinafter “3GPP’050” in view of Yi et al. (US 2020/0266959 A1-support for the cited paragraphs sporadically through the disclosures of provisional application number. 62/572,534 filed on 10/15/2017).
Regarding claim 3, Ly in view of 3GPP’050 disclose the method according to claim 1.
While 3GPP’050 implicitly refers to the RB offset corresponds to a difference between a lowest resource block of the CORESET and a lowest resource block corresponding to the SS/PBCH block in the frequency domain (page 2, maximum bits for floating sync is 4 bits assuming the same numerology for SS/PBCH and RMSI) ,Yi from the same or similar field of endeavor explicitly discloses the RB offset corresponds to a difference between a lowest resource block of the CORESET and a lowest resource block corresponding to the SS/PBCH block in the frequency domain (paragraphs [0107], [0108], offset between the SS/PBCH block and the RMSI may be an offset between the lowest PRB of the SS/PBCH block and the lowest PRB (or highest PRB) of the RMSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the RB offset corresponds to a difference between a lowest resource block of the CORESET and a lowest resource block corresponding to the SS/PBCH block in the frequency domain” as taught by Yi, in the combined system of Ly and 3GPP’050, so that it would provide a (Yi, paragraph [0008]).

Regarding claim 4, Ly in view of 3GPP’050 disclose the method according to claim 1.
While 3GPP’050 implicitly refers to the subcarrier offset corresponds to a difference between a lowest subcarrier of the CORESET and a lowest subcarrier of the SS/PBCH block in the frequency domain, and wherein each RB corresponds to 12 subcarriers (page 2, offset of the SS/PBCH blocks is indicated in the PBCH, the offset is in the number of subcarriers of the SS/PBCH block numerology, the maximum bits for floating sync is 4 bits assuming the same numerology for SS/PBCH and RMSI) ,Yi from the same or similar field of endeavor explicitly discloses the subcarrier offset corresponds to a difference between a lowest subcarrier of the CORESET and a lowest subcarrier of the SS/PBCH block in the frequency domain, and wherein each RB corresponds to 12 subcarriers (paragraphs [0056], [0107], [0108], one resource block (RB) occupies 12 consecutive subcarriers; offset between the SS/PBCH block and the RMSI may be an offset between the lowest PRB of the SS/PBCH block and the lowest PRB (or highest PRB) of the RMSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the subcarrier offset corresponds to a difference between a lowest subcarrier of the CORESET and a lowest subcarrier of the SS/PBCH block in the frequency domain, and wherein each RB corresponds to 12 subcarriers” as taught by Yi, in the combined system of Ly and (Yi, paragraph [0008]).

Regarding claim 6, Ly in view of 3GPP’050 disclose the method according to claim 1.
While 3GPP’050 implicitly refers to the RB offset is obtained according to a subcarrier spacing of the SS/PBCH block and a subcarrier spacing of the CORESET (page 2, offset of the SS/PBCH blocks is indicated in the PBCH, the offset is in the number of subcarriers of the SS/PBCH block numerology, the maximum bits for floating sync is 4 bits assuming the same numerology for SS/PBCH and RMSI) ,Yi from the same or similar field of endeavor explicitly discloses the RB offset is obtained according to a subcarrier spacing of the SS/PBCH block and a subcarrier spacing of the CORESET (paragraphs [0107], [0108], the number of RBs may be indicated by the offset based on the numerology having the smaller subcarrier spacing of the SS/PBCH block and the RMSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the RB offset is obtained according to a subcarrier spacing of the SS/PBCH block and a subcarrier spacing of the CORESET” as taught by Yi, in the combined system of Ly and 3GPP’050, so that it would provide a method for performing initial access in a wireless communication system relates to control a MSG3 of a random access procedure to the network through the UL BWP (Yi, paragraph [0008]).

Regarding claim 7, Ly in view of 3GPP’050 and Yi disclose the method according to claim 6.
 	3GPP’050 further discloses MIB further includes information on the subcarrier spacing of the CORESET, and wherein the information on the subcarrier spacing of the CORESET indicates one of two possible values according to a frequency range (page 2, according to the agreements in RAN4, 60 kHz is not mandatory for all UEs for sub 6GHz; since the RMSI is delivered for all UEs, the numerology for RMSI can either be 15 kHz or 30 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “MIB further includes information on the subcarrier spacing of the CORESET, and wherein the information on the subcarrier spacing of the CORESET indicates one of two possible values according to a frequency range” as taught by 3GPP’050, in the combined system of Ly and Yi, so that it would provide CORESET and NR-PDSCH for RMSI confined within UE minimum bandwidth for the given frequency band (3GPP’050, page 2).

Regarding claim 8, Ly in view of 3GPP’050 disclose the method according to claim 1.
While Ly implicitly refers to the system information corresponds to a remaining system information (RMSI), and wherein the CORESET is associated with a physical downlink control channel (PDCCH) for the system information (paragraphs [0038], [0050], system information in a physical broadcast channel (PBCH) of the SS block and other additional system information (e.g., remaining minimum system information (RMSI), which may be referred to as or conveyed in a system information block (SIB), such as SIB1) in a data channel (e.g., a physical downlink control channel (PDCCH)), Yi from the same or similar field of endeavor explicitly discloses the system information corresponds to a remaining system information (RMSI), and wherein the CORESET is associated with a physical downlink control channel (PDCCH) for the system information (paragraphs [0062], [0063], RMSI refers to SIB1; MIB may include information on a subcarrier spacing applied to SIB1 (and MSG 2/4 used in the random access procedure, other SI), information on a frequency offset between the SS/PBCH block and the subsequently transmitted RB, information on a bandwidth of the PDCCH/SIB, and information for decoding the PDCCH (e.g. information on search-space/control resource set (CORESET)/DM-RS, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the system information corresponds to a remaining system information (RMSI), and wherein the CORESET is associated with a physical downlink control channel (PDCCH) for the system information” as taught by Yi, in the combined system of Ly and 3GPP’050, so that it would provide a method for performing initial access in a wireless communication system relates to control a MSG3 of a random access procedure to the network through the UL BWP (Yi, paragraph [0008]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.
Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of the base station.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of the base station.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/           Primary Examiner, Art Unit 2414